  Case 18-40563        Doc 64     Filed 10/08/18 Entered 10/08/18 09:28:15         Desc Main
                                    Document     Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

In re:                                         §      Case No. 18-40563
                                               §
ABDUL NOORANI                                  §      Chapter 11
                                               §
         DEBTOR                                §      Hearing: October 23, 2018 at 1:30 p.m.

                             TEXAS LOTTERY COMMISSION’S
                            LISTS OF WITNESSES AND EXHIBITS

         Pursuant to Local Bankruptcy Rule 9014-1(d)(2), the Texas Lottery Commission (the

"Commission"), through the Texas Attorney General’s office, submits the below lists of witnesses

and exhibits for the October 23, 2018, 1:30 p.m. hearing on Debtor’s Motion to Vacate Dismissal

and Reinstate Case [Docket No. 61].

                                       WITNESSES

         1. Any witness identified or called to testify by any other party; and

         2. Any rebuttal witnesses.

                   EXHIBITS OF THE TEXAS LOTTERY COMMISSION

 Exhibit      Description of Exhibit [Docket Number]           Offered     Objection Admitted

    A       Agreement for Use of Cash Collateral
            between the Texas Lottery Commission and
            Debtor [29-1]


    B       Agreed Order Granting in Part the United
            States Trustee’s Motion to Dismiss [40]


    C       Order Dismissing Case [42]


    D       Motion to Vacate Dismissal and Reinstate
            Case [44]
  Case 18-40563       Doc 64     Filed 10/08/18 Entered 10/08/18 09:28:15       Desc Main
                                   Document     Page 2 of 4




    E      Texas Lottery Commission’s Comment to
           Debtor’s Motion to Vacate Dismissal Order
           and Reinstate Case [49]


    F      Order on Motion to Vacate Dismissal and
           Reinstate Case [55]

    G      Freeze Releases [n/a]


    H      Deficiency Notice [n/a]


    I      Texas Lottery Commission’s Certificate of
           Non-Compliance with Order of the Court [57]


    J      United States Postal Service Priority Express
           Mail Address Label [n/a]


           Any exhibits offered by any other party.


           Any rebuttal exhibits.



        The Commission reserves the right to amend or supplement the foregoing witness and

exhibit lists prior to the October 23, 2018 hearing.

                                      Respectfully submitted,

                                      KEN PAXTON
                                      Attorney General of Texas

                                      JEFFREY C. MATEER
                                      First Assistant Attorney General

                                      BRANTLEY STARR
                                      Deputy First Assistant Attorney General



                                                 2
    Case 18-40563      Doc 64   Filed 10/08/18 Entered 10/08/18 09:28:15           Desc Main
                                  Document     Page 3 of 4



                                    JAMES E. DAVIS
                                    Deputy Attorney General for Civil Litigation

                                    RONALD R. DEL VENTO
                                    Assistant Attorney General
                                    Chief, Bankruptcy & Collections Division

                                    /s/ Kimberly A. Walsh
                                    KIMBERLY A. WALSH
                                    Texas State Bar No. 24039230
                                    Assistant Attorney General
                                    Bankruptcy & Collections Division MC 008
                                    P. O. Box 12548
                                    Austin, TX 78711-2548
                                    Telephone: (512) 475-4863
                                    Facsimile: (512) 936-1409
                                    kimberly.walsh@oag.texas.gov

                                    ATTORNEYS FOR THE TEXAS
                                    LOTTERY COMMISSION

                                CERTIFICATE OF SERVICE

        I certify that on October 8, 2018, a true copy of the foregoing was served by the method
and to the following parties as indicated:

By First Class Mail:

Abdul Noorani
2000 Lake Moss Lane
Little Elm, TX 75068

By Electronic Means as listed on the Court’s ECF Noticing System:

•    Teshida LeDay
     PO Box 1269
     Round Rock, TX 78680
     kmorriss@mvbalaw.com;ccain@mvbalaw.com;vcovington@mvbalaw.com;bankruptcy@mv
     balaw.com

•    Eric A. Liepins
     12770 Coit Road, Ste. 1100
     Dallas, TX 75251 1329
     eric@ealpc.com, martha@ealpc.com;r56883@notify.bestcase.com




                                               3
    Case 18-40563     Doc 64    Filed 10/08/18 Entered 10/08/18 09:28:15   Desc Main
                                  Document     Page 4 of 4



•    Christopher J. Moser
     Quilling Selander Lownds Winslett Moser
     2001 Bryan Street, Ste. 1800
     Dallas, TX 75201 3070
     cmoser@qslwm.com, cprice@qslwm.com;kimhill@qslwm.com;kwoodard@qslwm.com

•    Timothy W. O'Neal
     Office of the U.S. Trustee
     110 N. College Ave., Ste. 300
     Tyler, TX 75702 7231
     Timothy.W.O'Neal@USDOJ.GOV, USTPRegion06.TY.ECF@USDOJ.GOV

•    Marcus Salitore
     US Trustee Office
     110 N. College Ave., Ste. 300
     Tyler, TX 75702 7231
     marc.f.salitore@usdoj.gov

•    Diane W. Sanders
     Linebarger Goggan Blair & Sampson, LLP
     PO Box 17428
     Austin, TX 78760 7428
     austin.bankruptcy@publicans.com



                                     /s/ Kimberly A. Walsh
                                     KIMBERLY A. WALSH




                                              4
